I concur with the judgment in this case because it is mandated by the distillation of the byzantine plethora of opinions cited in United States v. Dixon (1993), 509 U.S. ___, 113 S. Ct. 2849,125 L. Ed. 2d 556, and is almost exactly on point with State v.Scott (June 14, 1994), Franklin App. No. 93APA12-1752, unreported. Also, there is not a scintilla of suggestion that any Ohio court has ever interpreted Section 10, Article I of our Constitution any differently from the United States Supreme Court's then-current pronouncements on double jeopardy. If we follow the now-current Supreme Court interpretation, the defendant here loses; were the case three years ago, the defendant would have had greater, or at least different, protections. See Grady v. Corbin (1990), 495 U.S. 508,110 S. Ct. 2084, 109 L. Ed. 2d 548 (overruled just three years later byUnited States v. Dixon, supra). Though I believe that the Ohio Constitution has life independent of the amendments to the United States Constitution and that Ohio courts should not blindly follow the often wandering path of the United States Supreme Court, I do not believe that this case affords a proper medium for departure.
The practical, as opposed to legal, problem with this case is the practice of separate prosecutions for misdemeanors in municipal court and for felonies in common pleas court when the charges arise from the same conduct or series of events. A defendant should answer at one time and in one court for crimes committed at one time and in one place. Here, we have a municipal court judge meting out one punishment, then a subsequent meeting of a grand jury, the handing up of an indictment, and then a common pleas court judge punishing the defendant for a different and greater offense arising from the same series of events. Two judges, two prosecutors, two public defenders, two court reporters and two sets of bailiffs, clerks and other assorted supernumeraries became *Page 591 
involved in this needless duplication of efforts, the only result of which was to create this appeal, thus involving yet another set of judges, lawyers, clerks, etc., to determine the legal import of this folly. Enough criminals we have, and enough cases, without the added make-work caused by bumbling bifurcation.